Citation Nr: 1413710	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972, with confirmed service in the Republic of Vietnam.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's bilateral upper extremity peripheral neuropathy is not related to military service or a service-connected disability.


CONCLUSION OF LAW

Bilateral upper extremity peripheral neuropathy was not incurred in active military service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's July 2005 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was notified of the information and evidence necessary to substantiate a service connection claim and of the general criteria for assigning disability ratings and effective dates.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The duty to assist the Veteran has been satisfied for this claim.  The Veteran's service treatment records and relevant VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations in September 2005, June 2007, March 2011, March 2012, and May 2012 to ascertain the nature and etiology of his peripheral neuropathy.  Id.  The Board has found the May 2012 VA examination report adequate to decide the bilateral upper extremity peripheral neuropathy claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the May 2012 VA examiner reviewed the claims file, and took into account the Veteran's statements and treatment records, which allowed for a fully-informed medical opinion regarding the claimed disability.  Id.   

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 486 (2006).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Service connection is currently in effect for diabetes mellitus, type II.

The Veteran is seeking service connection for bilateral upper extremity peripheral neuropathy.  He claims that this disability was caused by his service-connected diabetes mellitus, type II.  

The Veteran's service treatment records are silent as to any complaints or treatment for bilateral upper extremity peripheral neuropathy, and the Veteran does not contend that his bilateral upper extremity peripheral neuropathy initially manifested during service.  

In a September 2005 VA examination, the Veteran provided a history of peripheral neuropathy beginning in 2003.  The VA examiner noted that the Veteran had progressive loss of strength in his arms and legs, as well as tingling and numbness due to diabetes mellitus, type II.  Examination of the peripheral nerves in the upper extremities was within normal limits, with motor function and sensory function within normal limits.  Bilaterally, upper extremity reflex testing revealed normal biceps jerk and triceps jerk.  The VA examiner provided no diagnosis for peripheral neuropathy because there was no pathology.

In a February 2006 VA Medical Center assessment, the Veteran reported weakness in the left upper extremity.  Subsequent diagnostic work in July 2006 found minimal plaques in the left carotid, which did not explain intermittent numbness in the left upper extremity.  In September 2006, the Veteran reported a three year history of sudden left arm plegia and numbness.  The VA treatment record assessed "rule out" vascular claudication in the left arm, arterial Doppler in the left arm, and small fiber polyneuropathy.  In December 2006, the Veteran again sought treatment for intermittent weakness in his left arm.  Examination determined that the Veteran had normal strength in the upper extremities, with normal deep tendon reflexes, bilaterally.  In May 2007, the Veteran reported improvement of neuropathic pain at the VA Medical Center, which assessed left S1 radiculopathy and small/large/autonomic fiber polyneuropathy.

In a June 2007 VA examination, the Veteran reported occasional numbness in both hands, mostly in the left hand, and weakness in the left arm.  The Veteran worked for a water department and had a history of alcohol and drug use until 1992.  The VA examiner found the Veteran well-nourished, with no evidence of anemia, cyanosis, clubbing of fingers, with central nervous system and motor function grossly intact, and without weakness or atrophy.  Reflexes were normal in both upper extremities.  A nerve conduction study revealed mild slowing of the left peroneal nerve of the lower extremity, compatible with diabetic neuropathy.

In a July 2007 VA Medical Center treatment note, the Veteran was seen for an initial diagnosis of possible peripheral neuropathy and reported weakness in his left arm and left leg.  Mild slowing of the left peroneal nerve, compatible with diabetic neuropathy; prolonged left median motor nerve conduction velocity, compatible with early carpal tunnel-like syndrome; and left hemi-periodic weakness were diagnosed.  In August 2007, the Veteran was seen for chronic, intermittent left shoulder pain.  The diagnosis was early carpal tunnel syndrome in the left upper extremity.

In compliance with a February 2011 Board remand, the Veteran was afforded a VA examination for bilateral upper extremity peripheral neuropathy in March 2011.  The Veteran reported carpal tunnel syndrome in the upper extremities that required bilateral release surgery in May 2010 and worker's compensation.  The March 2011 VA examiner diagnosed bilateral carpal tunnel syndrome as the cause of bilateral upper extremity peripheral neuropathy.  The March 2011 VA examiner opined that the Veteran's current resolving bilateral upper extremity peripheral neuropathy was "less likely than not" permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service, including diabetes mellitus, type II.  Rather, the Veteran's disability was "at least as likely as not" a result of the resolving post-operative bilateral carpal tunnel syndrome that was treated as a worker's compensation condition.  The March 2011 VA examiner further explained that the natural progression was not altered or worsened by diabetes and stated that since a worker's compensation condition must be greater than 50 percent chance related to work, the condition was not caused by or permanently aggravated by a service-connected condition.

Pursuant to a March 2012 Board remand, the Veteran was afforded another VA examination to determine the etiology of his bilateral upper extremity peripheral neuropathy.  In an October 2012 VA addendum opinion, the VA examiner determined that the Veteran's bilateral upper extremity peripheral neuropathy was "less likely than not" a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  The October 2012 VA examiner concluded that it was "less than 50 percent likely" that increased manifestations of carpal tunnel or upper extremity neurologic disorder were due to service-connected diabetes mellitus, type II.  The October 2012 VA examiner opined that the Veteran did not have other characteristic findings consistent with diabetic peripheral neuropathy and, combined with the other evidence of carpal tunnel, failed to meet the "at least as likely as not standard."

Pursuant to a March 2013 Board remand, the Veteran was afforded another VA examination in May 2013.  The Veteran reported a diagnosis of bilateral carpal tunnel syndrome and subsequent bilateral wrist surgery, which improved his symptoms but did not return his hands completely to normal.  The March 2013 VA examiner noted that the Veteran's symptoms were very specific and only involved the distribution pattern of the median nerve, bilaterally, resulting in numbness, tingling, and weakness of the little, ring, and middle fingers.  The March 2013 VA examiner noted symptoms of diabetic peripheral neuropathy as numbness and paresthesias and/or dysesthesias, bilaterally, in the lower extremities.  The March 2013 VA examiner determined that the Veteran did not have upper extremity peripheral neuropathy, but did have lower extremity peripheral sensory neuropathy of the sciatic nerve.  The March 2013 VA examiner opined that the Veteran's bilateral upper extremity neuropathy was due to carpal tunnel syndrome and was not related to his diabetes.  The VA examiner explained that the peripheral neuropathy was not caused by any service-connected experiences and although there may be a higher incidence of carpal tunnel syndrome in diabetics, carpal tunnel syndrome is not caused by diabetes per se.  Rather, diabetics are more prone to be obese and have edema and that this "may be" associated because it caused increased pressure in the carpal tunnel.  However, carpal tunnel syndrome is not caused by the direct effects of poor glucose control.  Moreover, the March 2013 VA examiner noted that the upper extremities neuropathy improved with the Veteran's carpal tunnel surgery, "a phenomenon that would not occur if due to diabetes."  The VA examiner further opined that the Veteran's service-connected lower-extremity neuropathy was less likely than not related to carpal tunnel syndrome and the upper extremity neuropathy was due to non-diabetic, nonservice-connected carpal tunnel syndrome and "less likely than not" related to his lower extremity neuropathy.

After reviewing the evidence of record, the Board finds that service connection is not warranted for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.  The probative evidence of record does not show that the Veteran's bilateral upper extremity peripheral neuropathy is related to his active military service, or caused or aggravated by a service-connected disability.  

In regards to direct service connection, there is no evidence of record in the Veteran's service treatment records of complaints or treatment for bilateral upper extremity peripheral neuropathy.  Rather, the first documentation of diagnosis for small fiber polyneuropathy was in September 2006.  The Veteran did not provide any history of symptoms for peripheral neuropathy until 2003, almost 40 years after discharge from military service.  The amount of time that has lapsed between the Veteran's military service and the onset of his symptoms is, in itself, probative evidence against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, VA examiners in February 2011 and October 2012 opined that the Veteran's upper extremity peripheral neuropathy was not a result of any event or condition that occurred or was expressed in service.  Therefore, the preponderance of the evidence is against a claim of direct service connection for bilateral upper extremity peripheral neuropathy.

The probative evidence of record also does not show that the Veteran's bilateral upper extremity peripheral neuropathy was caused or aggravated by a service-connected disorder.  In this regard, the March 2011, March 2012, and May 2013 VA examination reports all opined that the Veteran's bilateral upper extremity peripheral neuropathy was not caused by his service-connected diabetes mellitus, type II.  The May 2013 VA examiner's opinion that the Veteran's bilateral upper extremity peripheral neuropathy was not linked to service is afforded high probative value because it is based on all the evidence of record and provided an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The May 2013 VA examination report explained that the Veteran's symptoms of upper extremity peripheral neuropathy were specific and of the type that is related to carpal tunnel syndrome, rather than diabetes.  The examiner further explained that although diabetics may experience carpal tunnel syndrome more often, it is not directly due to the effects of poor glucose control.  The May 2013 VA examiner supported the opinion by noting that the Veteran reported an improvement in his symptoms after bilateral carpal tunnel surgery, which would not have occurred if the upper extremity peripheral neuropathy was due to diabetes.  Finally, the May 2013 VA examination report found that the Veteran's lower extremities peripheral neuropathy was due to diabetes, but did not cause the Veteran's bilateral upper extremity peripheral neuropathy.

Service connection is not warranted in the absence of competent, probative evidence of a nexus between the Veteran's current bilateral upper extremity peripheral neuropathy and in-service duties or his service-connected diabetes mellitus, type II.  See 38 C.F.R. §§ 3.303, 3.310.  Only independent medical evidence may be considered to support its findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals). 

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


